Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 9-15, 18, and 21-25 are pending. 
Claims 10, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 3, 9, 11-14, 18 and 21-25 are presently under examination.
Claim Rejections - 35 USC § 112
The rejection of claims 23-25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in response to Applicant’s amendment and arguments filed 10/04/2021.
Double Patenting
Claims 3, 9, 11-14, 18 and 21-25 stand rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,273,489 B2 in view of Van Den Brink et al. (US2016/0287670A1), Berry et al. (US20160143961A1), and further in view of Burgard et al. (US8048661B2), for the reasons of record.
Applicants traversed the instant rejection by way of filing a Terminal Disclaimer over issued US Patent No. 10,273,489B2.
However, the Terminal Disclaimer was not approved because the Terminal Disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):


To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Please make corrections as suggested above and also resubmit the TD. (No new fee required)

The rejection remains for the reasons of record, see below:
Issued claim 1 recites the following:
A non-pathogenic bacterium comprising: a gene cassette encoding a biosynthetic pathway for producing butyrate, wherein the gene cassette is operably linked to a fumarate and nitrate reductase regulator (FNR)-responsive promoter, wherein the bacterium is Escherichia coli strain.
The scope of the issue claim encompasses any E. coli strain expressing a gene cassette encoding butyrate, wherein the gene cassette is operably linked to an FNR-responsive promoter.
However, the scope of the issued claims do not recite wherein the non-pathogenic bacterium expresses IL-22, wherein at least one inducible promoter comprises any one of SEQ ID NO: 141-157, or acyl-CoA thioesterase in a non-pathogenic bacterium.  
Van Den Brink et al. describes methods and compositions for the use of IL-22 in the treatment of inflammatory conditions.  In one embodiment, Van Den Brink et al. teaches a probiotic that expresses an exogenous IL-22, see paragraph [0156].  
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have modified the bacterium of the instant claims to further comprise a construct expressing IL-22 in addition to the expression of butyrate in the compositions of the present invention.  One of ordinary skill in the art seeking alternative probiotic compositions for treating inflammation would have been motivated to include the expression IL-22, since this compound is known in the art to be useful for the treatment of inflammation.  Probiotic compositions expressing short chain fatty acids, such as butyrate, are also known in the art to be useful for treating inflammation in a patient (See US20160143961, Berry et al.).  Thus, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to combine two compositions known to function in the treatment of inflammation to form a third composition useful for the same purpose, treatment of inflammation.  See MPEP 2144.06, which states:  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
The issued claims are broadly drawn to non-pathogenic bacterium comprising a gene cassette, wherein the gene is operably linked to a first inducible promoter, and a non-native gene cassette for producing butyrate, wherein the gene cassette is operably linked to an inducible promoter.  
The scope of issue claim 1 broadly encompasses any E. coli strain comprising a gene cassette encoding a biosynthetic pathway for producing butyrate, wherein the gene cassette is operably linked to a FNR responsive promoter.  Although the issued patent does not include the specific SEQ ID No's for the inducible promoters recited in the claims, the claims of the issued patent recites wherein the gene cassette for producing butyrate is operably linked to a "FNR-responsive promoter."  The specification of the issued US Patent, in one embodiment defines the FNR-responsive promoter as including, e.g. nirB1 (SEQ ID NO: 57) and nirB2 (SEQ ID NO: 58).  SEQ ID NO: 141 of the instant claims is identical to SEQ ID NO: 57 of the issued US Patent, and corresponds to a type of FNR-responsive promoter.  The specification of the issued US Patent essentially defines the FNR-responsive promoter set forth in the issued claims as comprising the sequence of SEQ ID NO: 141 as recited in the instant claims. 
The issued claims also do not recite wherein the bacterium gene cassette expresses tesB, buk or ptb genes.  However, Burgard et al. teaches that these enzymes can be used to hydrolyze CoA-esters to generate ATP, and increase carbon flux during the biosynthesis of butyrate, see e.g. (tesb: Col. 94, Table 6; buk/ptb. See col. 95, lines 1-6). 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified recombinant bacterium comprising a gene cassette expressing butyrate to further comprise the expression of additional genes, such as tesb, buk, and ptb, that are known in the art to increase the biosynthesis of butyrate.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633